Case
 Case1:21-md-02989-CMA
      1:21-cv-21430-CMA Document 103
                                  40 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                       Docket04/13/2021
                                                              04/13/2021 Page
                                                                          Page11ofof33
              Case MDL No. 2989 Document 286 Filed 04/12/21 Page 1 of 3


                                    UNITED STATES JUDICIAL PANEL
                                                 on
                                     MULTIDISTRICT LITIGATION



     IN RE: JANUARY 2021 SHORT SQUEEZE
     TRADING LITIGATION                                                                       MDL No. 2989



                                       (SEE ATTACHED SCHEDULE)



                             CONDITIONAL TRANSFER ORDER (CTO −1)



     On April 1, 2021, the Panel transferred 35 civil action(s) to the United States District Court for the
     Southern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
     U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2021). Since that time, no additional action(s) have been
     transferred to the Southern District of Florida. With the consent of that court, all such actions have
     been assigned to the Honorable Cecilia M. Altonaga.

     It appears that the action(s) on this conditional transfer order involve questions of fact that are
     common to the actions previously transferred to the Southern District of Florida and assigned to
     Judge Altonaga.

     Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
     Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
     Southern District of Florida for the reasons stated in the order of April 1, 2021, and, with the consent
     of that court, assigned to the Honorable Cecilia M. Altonaga.

     This order does not become effective until it is filed in the Office of the Clerk of the United States
     District Court for the Southern District of Florida. The transmittal of this order to said Clerk shall be
     stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
     Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                            FOR THE PANEL:

                     Apr 12, 2021

                                                            John W. Nichols
                                                            Clerk of the Panel




                                                                             Maria Cruz

                                                                           Apr 13, 2021
Case
 Case1:21-md-02989-CMA
      1:21-cv-21430-CMA Document 103
                                 40 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                      Docket04/13/2021
                                                             04/13/2021 Page
                                                                         Page22ofof33
             Case MDL No. 2989 Document 286 Filed 04/12/21 Page 2 of 3




     IN RE: JANUARY 2021 SHORT SQUEEZE
     TRADING LITIGATION                                                          MDL No. 2989



                        SCHEDULE CTO−1 − TAG−ALONG ACTIONS



       DIST      DIV.      C.A.NO.      CASE CAPTION


     ARKANSAS EASTERN

        ARE       4       21−00093      Kelley et al v. Robinhood Markets Inc et al

     CALIFORNIA CENTRAL

       CAC        2       21−02230      Taylor Thompson v. Robinhood Financial LLC        Opposed
                                                                                           4/9/21
     CALIFORNIA NORTHERN

       CAN        3       21−00980      Daniluk v. Robinhood Financial, LLC et al
       CAN        4       21−00871      Saliba v. Robinhood Markets, Inc. et al
       CAN        4       21−00896      Clapp et al v. Ally Financial Inc. et al
       CAN        4       21−01596      Lybrook et al v. Robinhood Financial LLC et al

     CALIFORNIA SOUTHERN

        CAS       3       21−00238      Petrosyan v. Robinhood Financial LLC et al

     FLORIDA MIDDLE

       FLM        8       21−00329      Zelewski et al v. Robinhood Markets, Inc. et al

     ILLINOIS NORTHERN

        ILN       1       21−01601      Milhouse v. Robinhood Financial LLC et al
        ILN       1       21−01643      Odeh v. TD Ameritrade, Inc. et al

     MINNESOTA

        MN        0       21−00415      Siruk et al v. Robinhood Financial LLC et al
        MN        0       21−00689      Fox et al v. Ally Financial Inc. et al

     NEBRASKA

        NE        8       21−00093      Shaeffer v. TD Ameritrade, Inc.
Case
 Case1:21-md-02989-CMA
      1:21-cv-21430-CMA Document 103
                                 40 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                      Docket04/13/2021
                                                             04/13/2021 Page
                                                                         Page33ofof33
             Case MDL No. 2989 Document 286 Filed 04/12/21 Page 3 of 3

     NEW YORK EASTERN
       NYE      1     21−00677
                                        Dechirico et al v. Ally Financial Inc. et al
     OREGON

        OR        3       21−00319      Norvell et al v. Robinhood Markets, Inc.
